DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed 04 June 2021 has been entered.  Claims 1-5, 7-9 and 12-31 are currently pending in the application.  The rejections of record from the office action dated February 2021 not repeated herein have been withdrawn.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-9, 12, 17, 20-22, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Briffaud et al. (WO 2015/159014 A1, using US 2017/0044317 A1 as an English language equivalent).
Regarding claims 1-4, 7-9, 12, 17, 20-22 and 30-31, Briffaud discloses single or multilayer tubes for transporting fuels such as oil (barrier to fluid; fuel; oil) or films comprising a layer that may comprise a copolyamide having a melting point up to 280°C 
Briffaud discloses that the article may be multi-layered (i.e. second layer) ([0170]).  It is noted that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).
Given that the layers are not disclosed as incapable of adhering to one another, it is the examiner’s position that they are capable of adhering to one another. 
Given that Briffaud discloses that the MPMDT/10T layer may be used to make a single layer tube to transport fuel, it is the examiner’s position that Briffaud discloses that this layer may be the inner layer in contact with the fuel in any multilayer tube.  Therefore it would have been obvious to make this layer the inner layer in contact with the fuel.
Regarding claim 12, given that aliphatic polyamide is not required in claim 1 from which claim 12 depends, it is the examiner’s position that Briffaud meets the limitations of claim 12.
Claims 5 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Briffaud et al. (WO 2015/159014 A1, using US 2017/0044317 A1 as an English language equivalent) in view of Hewel et al. (US 2008/0274355 A1).
Regarding claims 5 and 15-16, modified Briffaud discloses all of the claim limitations as set forth above.  Briffaud does not disclose that the layer comprises a plasticizer or an impact modifier.
Hewel discloses a polyamide molding composition comprising impact modifier and plasticizers (abstract, [0039]).
Briffaud and Hewel are analogous art because they teach about articles comprising polyamide compositions.  It would have been obvious to one of ordinary skill in the art to incorporate the plasticizer and impact modifier of Hewel into the layers of the article of Briffaud in order to provide an article having good toughness and impact resistance and because it is well known in the art to do so. 
Claims 12-14, and 23-29 are rejected under 35 U.S.C. 103 as being unpatentable over Briffaud et al. (WO 2015/159014 A1, using US 2017/0044317 A1 as an English language equivalent) in view of Emad et al. (US 6,467,508 B1).
Regarding claims 12-14, Briffaud does not disclose that the second layer may comprise an aliphatic polyamide as set forth in claims 12-13 or an additional polyamide (claim 14).
Emad discloses that PA11 and PA12 are particularly suitable to incorporate into a layer of a fuel hose (C2/L5-10).
Briffaud and Emad are analogous art because they both teach about fuel hoses.  It would have been obvious to one of ordinary skill in the art to incorporate the PA11 
Regarding claims 23-29, Briffaud does not disclose a layer (3), wherein layer (3) is a tie layer or the structure (2)/(3)/(1) or layer (4) or layer (4) comprising EVOH or a structure comprising (2)/(4)/(3)/(1) or layer (3’) or a structure comprising (2)/(3’)/(4)/(3)/(1).
Emad discloses a structure for a fuel hose, comprising a PA layer a tie layer an EVOH layer and further discloses an outer layer of PA (C2/L5-35, C3/L1-40, C4/L1-10).  
Briffaud and Emad are analogous art because they both teach about fuel hoses.  It is the examiner’s positon that it would have been obvious to one of ordinary skill in the art to use the structure disclosed by Emad of PA layer/EVOH layer/PA layer and to have intervening tie layers for improved adhesion between the PA and EVOH layers and apply this structure to the fuel hose of Briffaud using the polyamide layers of Briffaud as the polyamide layers in the structure, because this is a well-known structure for fuel hoses and doing so would amount to nothing more than using a known design in a known environment to accomplish an entirely expected result.  
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Briffaud et al. (WO 2015/159014 A1, using US 2017/0044317 A1 as an English language equivalent) in view of Tsunawaki et al. (US 3,496,149).
Regarding claims 18-19, modified Briffaud discloses all of the claim limitations as set forth above.  Modified Briffaud does not discloses that the layer (1) comprises 
Tsunawaki discloses that organic and inorganic stabilizers are equivalent and interchangeable (C4/L50-60).
Briffaud and Tsunawaki are analogous art because they both teach about compositions comprising stabilizers.  Given that Tsunawaki discloses that organic and inorganic stabilizers are equivalent and interchangeable, it is the examiner’s positon that it would have been obvious to use either or both in the layers of modified Briffaud because doing so would amount to nothing more than using a known material in a known environment to accomplish an entirely expected result.

Response to Arguments

Applicant's arguments filed 04 June 2021 have been fully considered but they are not persuasive.
Applicant argues that Briffaud does not teach or suggest a Tg greater than 125°C.
	It is noted that Briffaud discloses single or multilayer tubes for transporting fuels such as oil (barrier to fluid; fuel; oil) or films comprising a layer that may comprise a copolyamide having a melting point up to 280°C and a Tg of at least 90°C (i.e. overlapping Tg greater than 125 °C or greater than or equal to 131°C)([0001], [0170]-[0172]).
prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Applicant argues that the high Tg provides the benefit of low permeation rate.
Applicant’s argument is unpersuasive given that Briffaud already discloses a high Tg (at least 90°C).
	Applicant argues that MPMDT/XT is selected from a laundry list.
	Nevertheless, it is noted that Briffaud discloses that the copolyamide may be MPMDT/10T, wherein the 10T units comprise 55-85 mol% and the MPMDT units may comprise 5 to 45 mol% (i.e. overlapping ranges)([0025]-[0030]).
Applicant argues that Briffaud fails to teach that the MPMD/XT layer is in contact with the fuel.
As set forth above, given that Briffaud discloses that the MPMDT/10T layer may be used to make a single layer tube to transport fuel, it is the examiner’s position that Briffaud discloses that this layer may be the inner layer in contact with the fuel in any multilayer tube.  Therefore it would have been obvious to make this layer the inner layer in contact with the fuel.
	Applicant argues that Briffaud fails to teach the composition of the other layers.
As set forth above, Briffaud discloses that the article may be multi-layered (i.e. second layer) ([0170]).  It is noted that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).

Applicant argues that Hewel discloses a composition comprising fibers and the instant claims require a structure devoid of reinforcing fibers.
However, note that while Hewel does not disclose all the features of the present claimed invention, Hewel is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely a polyamide molding composition comprising impact modifier and plasticizers (abstract, [0039]), and in combination with the primary reference, discloses the presently claimed invention.
Applicant argues that Emad does not disclose the MPMDT/XT barrier layer.
However, note that while Emad does not disclose all the features of the present claimed invention, Emad is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely that PA11 and PA12 are particularly suitable to incorporate into a layer of a fuel hose (C2/L5-10) and a structure for a fuel hose, comprising a PA layer a tie layer an EVOH layer and further discloses an outer layer of PA (C2/L5-35, C3/L1-40, C4/L1-10), and in combination with the primary reference, discloses the presently claimed invention.

However, note that while Tsunawaki does not disclose all the features of the present claimed invention, Tsunawaki is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely that organic and inorganic stabilizers are equivalent and interchangeable (C4/L50-60), and in combination with the primary reference, discloses the presently claimed invention.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880.  The examiner can normally be reached on 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES C YAGER/Primary Examiner, Art Unit 1782